Citation Nr: 1300964	
Decision Date: 01/10/13    Archive Date: 01/16/13

DOCKET NO.  09-39 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for multiple sclerosis (MS).

2.  Entitlement to service connection for thyroid cancer.

3.  Entitlement to service connection for scleroderma and Raynaud's syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. Erdheim, Counsel


INTRODUCTION

The Veteran served on active duty from December 1979 to September 1983, with additional service in the Air Force Reserves. 

This matter comes before the Board of Veterans' Appeals (Board) from an October 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the issues on appeal.

In March 2012, the Veteran testified before the Board at a hearing held at the RO.  A copy of the transcript has been associated with the claims file.  At the hearing, the Veteran submitted additional evidence, consisting of articles, in support of her claim with a waiver of RO jurisdiction. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Additional development is necessary prior to disposition of the claims.

The Veteran contends that her M.S., thyroid cancer, and scleroderma and Raynaud's syndrome either had their onset in service or were caused or aggravated by exposure to a toxic insecticide, Aerosol d-Phenothrin, that, as loadmaster, she was instructed to spray on aircraft upon entering and leaving foreign countries.  

Service treatment records are negative for any abnormality of the thyroid or extremities, or indication of M.S.  A December 1981 record reflects that the Veteran was receiving treatment for alopecia.  She denied working with chemicals.  On May 1986 flying examination, she was listed to work as a loadmaster.  

The Veteran contends that she sprayed d-Phenothrin on aircraft in foreign countries numerous times in the four years that she was in the Air Force Reserves.  To verify those duties, her service personnel records should be obtained.

Moreover, verification should be attempted to determine whether d-Phenothrin was an insecticide used to spray aircraft while the Veteran was serving as a Reservist.

To date, a VA medical examination has not been obtained with regard to the Veteran's claim.  First, it is unclear whether she suffers from M.S.  In that regard, post-service treatment records document only that she had a questionable history of M.S.  A January 2007 private record documented the Veteran's report that she was diagnosed with M.S. in 1989.  She reported that she was never treated for M.S. and her condition was considered to be stable.  A March 2009 VA record reflects a finding of questionable M.S.  Thus, clarification is needed to determine whether she suffers from M.S. and, if so, whether the disease became manifest with seven years from separation from service or was otherwise related to service.

Next, the private treatment records reflect that the Veteran was diagnosed with thyroid cancer in December 1998.  She underwent resection and was treated with radioactive iodine, the last treatment having been in February 2000.  With regard to Raynaud's syndrome, in August 1999, she underwent an angiography due to cold exposure at the tip of her left third finger.  She was treated for vasculitis, symptoms of cold sensation in her bilateral fingers, with Coumadin for a number of years beginning in 2000.  In May 2005, she developed necrosis of the tip of the right index finger.  Her continuing diagnosis, as summarized in January 2007, was systemic sclerosis/ CREST with generalized skin involvement and Raynaud's phenomena.   

A VA examination and opinion as to the etiology of the Veteran's thyroid cancer, apparently in remission, and Raynaud's syndrome, should be obtained, including any potential relationship to insecticide use.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's service personnel records for her active duty and reserve duty.  If a negative response is received, document that response in the claims file provide the Veteran with the opportunity to submit any additional records.

2.  Contact the JSRRC and request verification that the insecticide d-Phenothrin was used to spray on airplanes from 1983 to 1987.  If a negative response is received, document that response in the claims file and provide the Veteran with the opportunity to submit any additional records.

3.  After the above directives have been accomplished, schedule the Veteran for a VA examination.  The claims file should be reviewed by the VA examiner and that review should be noted.  The examiner must give a rationale for all opinions reached.  The examiner should opine as to the following:

Does the Veteran suffer from multiple sclerosis?  If so, what was the initial date of onset?  If the date of onset is more than seven years following active service, state whether it is at least as likely as not (within the realm of 50 percent or greater probability) that the Veteran's M.S.  was caused or aggravated by service, specifically, as due to spraying an insecticide, d-Phenothrin, on aircraft for four years.  


State whether it is at least as likely as not (within the realm of 50 percent or greater probability) that the Veteran's thyroid cancer and scleroderma and Raynaud's syndrome had its onset in service or were caused or aggravated by service, specifically, as due to spraying an insecticide, d-Phenothrin, on aircraft for four years.  

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims for service connection should be readjudicated based on the entirety of the evidence.  If the claims remained denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations. 

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2012) failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly  v. Derwinski, 1 Vet. App. 566, 569 (1991). 



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


